DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 08/19/2021, the following represents the changes from the previous claims: Claims 16, 18, 19, 23, 26, and 29 were amended, Claims 20-22 and 27 were canceled, and claims 31 and 32 are new. Claims 16-19, 23-26, and 28-32 are presented for examination.
 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102016121126.5, filed on 11/04/2016.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. 	Claims 16, 17, 23-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lossl et al. (US Patent Publication 2018/0317400).
	a. Regarding claim 16, Lossl discloses a climatically sealed climate cell for cultivating plants in indoor spaces [All joints of the device are water-tight and/or air-tight and/or splash-proof. Fresh air may only be intaken via the climate control device [0060]], comprising a plurality of containers 6 disposed one above the other in at least two tiers inside the climate cell 5 [at least two cultivating units are arranged in the device [0056]; FIG. 1], wherein each container comprises an accommodation area with a substrate 16 disposed in the manner of a sheet [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]] to accommodate plants and/or to accommodate seeds 2 [a mat on which seeds (2) are arranged [0008]], wherein each container comprises a frame which surrounds the perimeter of the [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]], and the frame comprises at least one fixing means 14 for temporarily or permanently fastening the substrate to the frame [a mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]] wherein substrate 16 is fixed to the frame at an elevated position compared with the accommodation area by the fixing means 14 [a plurality of, preferably two to four, insert openings (12) are provided, into each of which a mat support (14) may be arranged by means of fitting [0017]], wherein the substrate is configured as a film and/or mat 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]; a mat on which seeds (2) are arranged [0008]] and/or membrane, wherein a first side of substrate 16 lies on a liquid nutrient solution [nutrient content in the water/nutrient solution [0061]], wherein the plant and/or the seed 2 lies on a second side of substrate 16 facing away from the liquid nutrient solution, and wherein no liquid nutrient solution and no water are disposed on the second side [a watering trough (8), above which the sowing mats (16) are arranged [0021]].
	b. Regarding claim 17, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the climate cell comprises regulating means to regulate a temperature and/or a relative humidity and/or a carbon dioxide content and/or an oxygen content and/or an air speed inside the climate cell [A particular advantage is that, by using the climate control device, the temperature and/or air humidity and/or carbon dioxide content of the air may optionally be adjusted for each cultivating unit by the program controller [0060]].
c. Regarding claim 23, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the at least one fixing means 14 partially or completely surrounds the container and/or the at least one fixing means 14 is disposed along the frame [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]; mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]].  
	d. Regarding claim 24, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the frame is formed in multiple parts, wherein the fixing means 14 is formed by at least one frame 12 [a plurality of, preferably two to four, insert openings (12) are provided, into each of which a mat support (14) may be arranged [0017]]. 
	e. Regarding claim 25, Lossl discloses the climatically sealed climate cell as claimed in claim 24, wherein a first frame part forms a groove and a second frame part forms a tongue, whereupon both frame parts can be connected by means of a tongue-and-groove connection [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]], whereupon the substrate is clamped and fixed between the two frame parts [insert openings (12) are provided, into each of which a mat support (14) may be arranged by means of fitting and/or sliding and/or folding [0017]]. 
	f. Regarding claim 26, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the container 6 comprises a base with apertures or a lattice-like base, wherein the substrate 16 lies on the base [The mat support is preferably formed in the shape of the sowing mats and has openings for the roots of the plants [0054] FIGS. 4, 6] and wherein container 6 is disposed in tray-shaped accommodation unit 8 [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025] FIG. 4].
	g. Regarding claim 28, Lossl discloses the climatically sealed climate cell as claimed in claim 16, wherein the at least two tiers [at least two cultivating units are arranged in the device [0056]; FIG. 1] are formed by essentially annular or circular or part-circular or polygonal platforms disposed one above the other [FIG. 1], wherein a plurality of containers 6 are respectively disposed on a platform.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 18, 19, 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Adachi et al. (JP 2008/199899).
a. Regarding claim 18, Lossl discloses the climatically sealed climate cell as claimed in claim 16 having substrate 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]; a mat on which seeds (2) are arranged [0008]]. Lossl does not specifically teach the substrate is configured as a hydromembrane. Adachi teaches the substrate is configured as a hydromembrane [“hydrogel” means a water-soluble or water-immersed polymer compound having a crosslinked structure or network structure, and water (or a liquid containing water as a main component) which is a dispersion liquid supported by the polymer. A gel containing at least Specifically, a water-absorbing film formed of a hydrogel called “hydromembrane” (manufactured by Meviol Co., Ltd.) is preferable [0019]] for the purpose of providing a water-absorbing film formed of a hydrogel as a water absorbing means roots of the plant placed on the hydrogel film can absorb water from an artificial culture soil as a lightweight substitute for muddy and dirty soil when cleanliness and aesthetics are required.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl to include a substrate configured as a hydromembrane as taught by Adachi because doing so would have provided a water-absorbing film formed of a hydrogel as a water absorbing means roots of the plant placed on the hydrogel film can absorb water from an artificial culture soil as a lightweight substitute for muddy and dirty soil when cleanliness and aesthetics are required. 
	b. Regarding claim 19, Lossl in view of Adachi teaches (references to Lossl) to  the climatically sealed climate cell as claimed in claim 18, wherein the substrate is configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]].  Lossl in view of Adachi does not specifically teach a membrane permeable up to a maximum particle size of 5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl to include a membrane permeable up to a maximum particle size of 5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed In re Aller, 105 USPQ 233.
c. Regarding claim 31, Lossl in view of Adachi teaches (references to Lossl) the climatically sealed climate cell as claimed in claim 18, wherein the substrate is configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]].  Lossl in view of Adachi does not specifically teach a membrane permeable up to a maximum particle size of 2.5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl to include a membrane permeable up to a maximum particle size of 2.5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	d. Regarding claim 32, Lossl in view of Adachi teaches (references to Lossl) to  the climatically sealed climate cell as claimed in claim 18, wherein the substrate is configured as a membrane 16 permeable to particles of water and/or nutrient particles [a mat on which seeds (2) are arranged and [0009] which is penetrable by the roots [0010]].  Lossl in view of Adachi does not specifically teach a membrane permeable up to a maximum particle size of 1.5 nm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the climate cell taught by Lossl to include a membrane permeable up to a maximum particle size of 1.5 nm because doing so would have provided sufficient membrane permeability for nutrient particles and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

7. 	Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lossl et al. (US Patent Publication 2018/0317400) in view of Feuz (US Patent Publication 2008/0236036).  
the climatically sealed climate cell as claimed in claim 28, wherein each platform comprises a plurality of mutually separated tracks in which the containers are disposed [FIG. 1] and which the containers can be displaced from an inner part of the platform in the direction of an outer part of the platform [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]]. Lossl does not specifically teach radially orientated tracks. Feuz teaches radially orientated tracks 7 [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for the purpose of providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell taught by Lossl to include radially orientated tracks as taught by Feuz because doing so would have provided a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks.
b. Regarding claim 30, Lossl in view of Feuz teaches the climatically sealed climate cell as claimed in claim 29. Lossl in view of Feuz does not specifically teach a distance between two adjacent tracks increases continuously in the radial direction from the inner part of the platform to the outer part of the platform. Feuz teaches a distance between two adjacent tracks 7 increases continuously in the radial direction from the inner part of the platform to the outer part of the platform [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for the purpose of providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. 
. 
 
Response to Arguments
8.	Applicant’s arguments from the response filed on 08/19/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 08/19/2021, see pages 7-8, with respect to the rejection of claim 16 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
1)	Applicant finds no teaching by Lossl that the mat or any other substrate is fastened to a frame of the cultivating unit. Moreover, Applicant finds no teaching by Lossl that a substrate is fixed to the frame by the fixing means at an elevated position compared with an accommodation area in which the substrate is disposed, as required by claim 16. Rather, according to Lossl, the mat support is not a part of the frame and is arranged into insert openings by means of fitting and/or sliding and/or folding. Thus, Lossl fails to disclose the frame has at least one fixing means. Further, Lossl only describes that the sowing/planting mat is connectable with a mat support, and Lossl is silent as to any detail as to how the sowing/planting mat is arranged. Consequently, Lossl fails to disclose that the substrate is attached to the frame by means of the fixing means, or that the substrate is fixed to the frame by the fixing means at an elevated position compared with the accommodation area.
	Examiner respectfully disagrees. Lossl discloses each container comprises an accommodation area with a substrate 16 [the seeds (2) are deposited on a mat as a sowing and planting mat (16) [0035]] [a frame and/or in a panel which preferably are slidably arranged in the device and having corresponding recesses [0018]] that comprises fixing means 14 for fastening substrate 16 to the frame [a mat support (14) is preferably provided, which is formed as a support for at least one sowing mat [0016]] at an elevated position compared with the accommodation area by the fixing means 14 [a plurality of, preferably two to four, insert openings (12) are provided, into each of which a mat support (14) may be arranged by means of fitting [0017]].  Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.
  b. Applicants arguments in the reply filed on 08/19/2021, see pages 8-8, with respect to the rejection of claim 29 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1)	Feuz does not disclose a platform comprising a plurality of mutually separated and radially orientated tracks in which the containers are disposed and in which the containers can be displaced from an inner part of the platform in the direction of an outer part of the platform as required by claim 29. At best, Feuz discloses rails 7 provided on the ceiling of a building and from which rails 7 wall segments are suspended to allow movement of the wall segments.
	Examiner respectfully disagrees. Lossl teaches each platform comprises a plurality of mutually separated tracks in which the containers are disposed [FIG. 1] and which the containers can be displaced from an inner part of the platform in the direction of an outer part of the platform [watering trough (8) with at least one sowing and planting mat (16) arranged above is preferably formed as a drawer unit [0025]]. Feuz teaches radially orientated tracks 7 [the wall segments 2 are also suspended from the rails 7 and can be moved in the radial direction [0032]] for providing a walk-in device for growing plants with a shelf system for receiving individual plants arranged about an illumination device centrally positioned within the shelf system such that the individual plants are oriented toward the illumination device and individual segments of the shelf system are movable relative to the illumination device on tracks. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643